Name: 94/753/EC: Council Decision of 14 November 1994 on the continued application of remote sensing to agricultural statistics during the period 1994 to 1998
 Type: Decision
 Subject Matter: information technology and data processing;  farming systems;  management;  EU finance
 Date Published: 1994-11-22

 Avis juridique important|31994D075394/753/EC: Council Decision of 14 November 1994 on the continued application of remote sensing to agricultural statistics during the period 1994 to 1998 Official Journal L 299 , 22/11/1994 P. 0027 - 0030 Finnish special edition: Chapter 3 Volume 63 P. 0018 Swedish special edition: Chapter 3 Volume 63 P. 0018 COUNCIL DECISION of 14 November 1994 on the continued application of remote sensing to agricultural statistics during the period 1994 to 1998 (94/753/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the pilot project on remote sensing applied to agricultural statistics adopted by Decision 88/503/EEC (2), which expired on 31 December 1993, covered the first part of a development programme planned to last for 10 years; Whereas the project was launched, in particular, because of the need to improve agricultural statistics systems in the Community and there continues to be a need for this, particularly in the context of the new common agricultural policy; Whereas the abovementioned pilot project has met its objectives during the first five years, particularly with regard to the development and integration of certain advanced methods into the Community's agricultural information system; Whereas some of the actions developed under the project have reached the operational stage according to schedule; whereas, therefore these measures should be separated from those actions which require further research; Whereas the operational actions to be continued during the period 1994 to 1998 concern the application of remote sensing to provide early estimates of acreages and yields at European or national level and to improve the statistical systems of the Member States; Whereas the activities which require further development during the second phase of the 10-year programme initially planned are covered by the fourth framework programme for research and development; Whereas, however, close complementarity must be ensured between the operational actions and those still being developed under the 10-year programme on the application of remote sensing to agricultural statistics; Whereas the operational actions should benefit from the technical and methodological improvements resulting from the development work; whereas they will induce new research; Whereas the actions concerning the application of remote sensing to agricultural statistics are consistent with the principle of subsidiarity, since the responsibility for and implementation of the various actions is shared between the Member States and the Commission in accordance with criteria of efficiency and feasibility; Whereas these actions help make technologial improvements to the Community's production of statistics and to methods of management and control of the common agricultural policy; Whereas the technological lead gained by the Community and the Member States during the previous phase of the project needs to be maintained; Whereas an amount of ECU 15,7 million is deemed necessary for the implementation of this multiannual programme, HAS DECIDED AS FOLLOWS: Article 1 Remote sensing will continue to be applied to agricultural statistics for a period of five years starting on 1 January 1994. Its purpose shall be to: - facilitate the use of remote sensing by interested Member States with a view to improving their agricultural statistics systems; - provide estimates, before harvest, of acreages and potential production of the main crops at European and, if possible, national level, within the limits of the financial resources currently available. Article 2 The Commission shall be responsible for the execution of the measures, in accordance with the guidelines laid down in part I of the Annex, and shall submit an annual report to the Member States, in accordance with the procedure laid down in Article 4, on implementation procedures, methods used, use of appropriations, evaluation of the results obtained and how the work should be continued the following year. Article 3 The funds estimated as necessary for the whole of the measure amount to ECU 15,7 million, broken down year by year as follows, for guidance: 1994: ECU 2,5 million, 1995: ECU 3,3 million, 1996: ECU 3,3 million, 1997: ECU 3,3 million, 1998: ECU 3,3 million. Article 4 1. Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter to the Standing Committee on Agricultural Statistics, hereinafter referred to as the 'Committee', either on his own initiative or at the request of the representative of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft, within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by a majority of 54 votes, Member States' votes being weighted in the manner set out in Article 148 (2) of the Treaty. The chairman shall not vote. 3. (a) The Commission shall adopt the intended measures where they are in accordance with the Committee's opinion. (b) When the intended measures are not in accordance with the opinion of the Committee, or in the absence of any opinion, the Commission shall forthwith submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of three months from the date on which the matter was referred to it, the Council has not adopted any measures, the Commission shall adopt the proposed measures and apply them immediately. Article 5 The Commission shall submit to the European Parliament and to the Council, by 31 July 1998, a report on the implementation of the measures, and on the use of the financial resources put at its disposal for the purpose, including, where necessary, proposals on the continued application of remote sensing to agricultural statistics. Article 6 This Decision shall take effect on the day following that of its publication in the Official Journal of the European Communities. Done at Brussels, 14 November 1994. For the Council The President J. BORCHERT (1) OJ No C 305, 31. 10. 1994. (2) OJ No L 9, 13. 1. 1988, p. 12. ANNEX The applications of remote sensing to agricultural statistics to be implemented or developed during 1994 to 1998 are organized into the following groups: Operational activities - Activity A: regional inventories, - Activity B: European rapid estimates. Activities for development - Activity C: integrated system, - Activity D: monitoring and prediction of harvest outside the Community, - Activity E: application of new methods or sensors. I. Operational activities Activity A: regional inventories At the end of the first phase of the pilot project, responsibility for the implementation of the regional inventories was mainly transferred to the Member States. This activity is currently carried out in the southern Member States and occasionally in the northern ones. The Member States are responsible for its continued application, extension and financing. However, it is desirable in certain circumstances for technical assistance and its financing to be financed from the Community budget. This mainly comprises assistance for statistical techniques and, more particularly, statification, certain pilot studies of limited scope and the improvement of software. Activity B: European rapid estimates This activity is the continuation of Action 4 of the first phase of the pilot project in its operational stage. The objective is no longer to develop a method but to apply it at Community level for the purposes of the common agricultural policy (CAP). Since the results were satisfactory overall at the end of phase 1, only minor adjustments to the method are needed. However, the following developments could be considered: - extending the method to the new Member States, - improving the representativeness of the sites selected at Community level and for certain Member States, - improving methods for monitoring trends in set-aside areas, - introducing analysis of radar images with a view to achieving greater security and reliability over time. II. Activities for development Activity C: integrated system This concerns the transaction of Actions 2 and 3 of phase 1 to the operational stage, particularly their integration at the level of the Community and the Member States. Activity C-1: transition of Action 2 to the operational stage. This involves the validation of the vegetation and surface temperature indices obtained at the end of the first phase. It also concerns a statistical model for selecting representative areas for the various crop types for targeted indices. Transition to the operational stage also involves improvements in the production chain in terms of lead time and data reliability. Activity C-2: transition of the various components of Action 3 to the operational stage, an improved Eurostat Agromet model, an agrometeorological model for yield prediction and forecasting using the pollen method. As in the case of Activity C-1, these different models must be valiated and the processing chains made more reliable to meet the needs of the operational stage. Activity C-3: advanced agricultural information system at Community level. This activity will involve cross checking the information obtained from Activities C-1, C-2 and B. Activity B should be accurate for acreage but is likely to be less so for yields. Conversely, Activities C-1 and C-2 provide essential information regarding yields. Integration and checking of the results of several actions should help optimize the whole system. Activity C-4: examining the possibility of applying Activity C-3 at regional or national level. However, the acreage component provided by Activity B currently exists only at Community level and the quality of the yield predictions suffers when the area studied is smaller. Activity C-4 is intended to overcome these difficulties in close collaboration with the Member States. Activity D: monitoring and prediction of harvests outside the Community The validation of Action 4 at Community level and the implementation of Actions 2 and 3 mean that it is now possible to envisage the monitoring and prediction of harvests outside the Community. The purpose of Activity D is to develop a method by working on eastern Europe and possibly the Maghreb region. The countries in these two areas represent considerable export potential for the Community and sometimes also considerable import potential. In both cases, the Community is engaged in active cooperation policies. In order to facilitate the implementation of this activity, the Commission will seek the necessary cooperation in connection with programmes having similar objectives, such as the Phare MARS programme. However, under this project the Commission's requirements will take priority. Activity E: application of new methods of sensors The first phase of the plan provided only for the use of the Landsat-TM, SPOT and NOAA-AVHRR sensors (high-resolution or meterological satellites) for the principal actions. The activities planned for the next five years will probably continue to be based on this type of sensor. However, information from other types of sensors, particularly radar, should be used whenever useful. Work carried out in this field to date shows that radar images can be used in the project. However, it remains necessary to test the feasibility and usefulness of this source of information on wider areas than those studied to date. Data from the Meteostat satellite should also be integrated, so as to improve knowledge of certain agrometeorological parameters. Lastly, in the context of Activity D, work already commenced in the field of processing and classification of data from satellite images from the past 10 years should be continued. The volume of data concerned is very large and ways of computerizing the task should therefore be studied.